RUSSELL, Judge,
concurring:
I concur with the lead opinion. I write separately only to share my disagreement with the dissenters’ view that the lead opinion suggests that a “clearly erroneous” reversal of a rape conviction is not an “exceptional” case warranting en banc review.
*589I.
Issues surrounding sexual conduct by male and female soldiers living together in the barracks evoke strong emotions. The “acquaintance rape” debate has begun to change popular perception regarding the criminalization of all nonconsensual intercourse as rape. Some have determined what a politically correct result should be. Unfortunately, Congress has not acted to change Article 120, UCMJ.
The current law, with its harsh effects on the efficacy of rape convictions, remains the same for us as it has been for a long time. Article 120, UCMJ, embodies the tough standards of proof explained by the Court of Military Appeals forty years ago: “The mere nonconsent of a female to intercourse where she is in possession of her natural, mental, and physical powers, is not overcome by numbers or terrified by threats, or in such place and position that resistance would be useless does not constitute the crime of rape on the part of the man who has connection with her under such circumstances.” United States v. Short, 4 U.S.C.M.A. 437, 16 C.M.R. 11, 16, 1954 WL 2421 (C.M.A.1954) (citing Mills v. United States, 164 U.S. 644, 17 S.Ct. 210, 41 L.Ed. 584 (1897)). In other words, where the doctrine of constructive force does not apply, evidence of a lack of consent alone, without evidence of those measures of resistance reasonably called for under the circumstances, establishes at law no more than the victim’s acquiescence and as such does not constitute the crime of rape.1 Mills, 164 U.S. at 648, 17 S.Ct. at 211.
Thus, a prosecutor hefts a particularly heavy burden where the evidence discloses a fully competent “victim” who offers only light or token resistance and who suffers no physical injury whatsoever. The prosecutor in such a case has few facts sufficient to prove lack of consent, that lack of consent was made reasonably manifest, or that actual force sufficient to overcome her will and capacity to resist was brought to bear in order to achieve penetration. United States v. Bonano-Torres, 29 M.J. 845, 850 (A.C.M.R.1989); United States v. Clark, 35 M.J. 432 (C.M.A.1992), cert. denied, — U.S. -, 113 S.Ct. 1948, 123 L.Ed.2d 653 (1993); see Coker v. Georgia, 433 U.S. 584, 597, 97 S.Ct. 2861, 2868, 53 L.Ed.2d 982 (1977). Most are not satisfied when the facts of these close cases do not meet the legal requirements of Article 120, and a weak prosecution then fails. However, it is the law, not the facts, that dictates the result. If the law should be changed, it is up to the Congress to do so, not this court.
II.
In deciding whether en banc review is appropriate in this case, I began with the basic premise that a panel’s decision in favor of an appellant based solely on factual insufficiency is entitled to great deference from the court as a whole. However, inasmuch as the case resulted in the reversal of a conviction for rape (a very serious violent crime), if the decision is “clearly erroneous” then I believe a matter of “exceptional importance” appropriate for en banc consideration is raised.
This is a case of first impression. There is no standard of review for deciding whether a panel’s reasonable doubt determination is “clearly erroneous”. Therefore, I devised my own standard for deciding only the narrow issue of whether de novo en banc consideration was necessary. I chose to evaluate the panel’s finding of reasonable doubt just as we would judge the legal sufficiency of a trial judge’s subjective finding of guilty: viewing the evidence in a light most favorable to the party in whose favor the decision was rendered, is there a basis in fact upon which the panel, acting pursuant to the constraints of Article 66, Uniform Code of Military Justice, 10 U.S.C. § 866 (1988) [hereinafter UCMJ], could have found a reasonable doubt concerning the guilt of the accused. Cf. Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979); United States v. Blocker, 32 M.J. 281, 284 (C.M.A.1991).
*590III.
This is clearly a case where judges may differ. That is apparent from the split on this court. It is also apparent from the action of the trial judge, one of the most respected figures on the bench today.2 He considered the ease so close that the defense of mistake of fact was raised even though the appellant did not testify. Moreover, he agreed to reconsider his findings of guilty and then issued specific findings of fact to help us understand how he personally resolved the ambiguities raised by the basic facts.3 Accepting the prosecutrix’s testimony as true, I can still plainly see that the government’s rape case, though legally sufficient, is factually weak in several important respects.4
Applying the standard described above to the facts of this case, I am satisfied that the panel decision was not clearly erroneous and. that the appellant was justly cleared of the charge of rape. I have not assessed whether any lesser included offenses were present in this case. Inasmuch as the rape charge has been disposed of, I am satisfied that consideration of lesser included offenses, should any exist, is not a matter of exceptional importance warranting en banc review.
More importantly, I am satisfied that the original panel decision issued by my brethren was the result of a conscientious exercise of their responsibility under Article 66, to' be satisfied personally beyond a reasonable doubt that a rape occurred. Applying the correct legal standards in making this individual judgment, they were not so persuaded. Simple justice requires no more.
The dissenters imply that, had they been the ones assigned to weigh the evidence under this court’s Article 66 mandate, they would have been personally satisfied that rape was proven beyond a reasonable doubt. However, this case was not assigned to them. I am certain that they do not claim to possess more ability than their brethren to assess whether the totality of the evidence gives rise to a reasonable doubt in their brethren’s minds; that would be a rare talent indeed. Moreover, they cannot credibly assert in this close case that no reasonable fact finder could have harbored a reasonable doubt as to whether a rape occurred. Thus, I ask myself, “What good purpose would be served by substituting the judgment of ten good judges for the judgment of three good judges?”. I honestly cannot fathom how en banc reconsideration in this case could add anything to the process that would likely enhance the quality of the outcome.
In sum, the fact that interloping judges may disagree with the honest and principled weighing of the evidence by other judges appointed under oath to do so certainly does not make the latter’s decision “wrong”, let alone create an issue of exceptional importance. It is a fact of no consequence that would have been better left unsaid.

. Such conduct may still constitute an assault and battery, or an indecent assault. However, it is not rape.


. Colonel Howard C. Eggers, JA.


. In this case, the appellate dispute over whether the preliminary facts are "factually” sufficient to prove the ultimate issues of force, lack of consent, and lack of mistake does not in any way impugn the military judge’s determination that the prosecutrix was credible. The panel decision acknowledges that her testimony was credible and in essence, adopts that testimony completely. Moreover, the panel agrees that the facts she provided are sufficient as a matter of law to support the findings of guilty. Thus, the panel decision more than fulfills the Article 66 requirement to "recognize” that the trial court saw and heard the only key witness who testified.
However, Article 66 does not require a panel to defer to the trial judge’s individual, subjective selection of one of the permissible inferences to be drawn from the preliminary facts, where that inference resolves an ultimate fact or issue that has only been circumstantially established.


. For example: (1) there is no unambiguous evidence that the appellant applied actual .force to the body of the victim in the minutes following the victim's willing participation in the “french kiss”, (2) the victim did not engage in that level of resistance or self-help that was reasonably and safely available to her, and the trial judge so found, (3) the victim was a mature, physically fit soldier who was apparently entirely capable of avoiding unwanted sexual intercourse under the circumstances of this case, (4) the victim was not reasonably in fear of death, bodily harm, or any other significant harm that would explain why she would permit penetration without meaningful resistance or other self-help, and (5) there is no evidence or specific finding that the appellant was bigger or stronger than the victim.